                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                           EASTERN DIVISION

Alan Brevaldo,

            Plaintiff,

     v.                                      Case NO. 2:18-cv-446

Muskingum County Sheriff’s
Office, et al.,

            Defendants.

                                     ORDER
     This is a civil rights action under 42 U.S.C. §1983 brought by
plaintiff, Alan Brevaldo, an Ohio inmate, against the Muskingum
County    Sheriff’s   Office   and    Captain     Dave   Suciu   for   alleged
violations of his Eighth Amendment rights.           Plaintiff alleged that
while incarcerated at the Muskingum County Jail prior to his
conviction in state court, he was assaulted on at least five
occasions, and, with one exception, was denied medical treatment
after these alleged assaults.        Plaintiff’s claims include the use
of excessive force and inadequate medical treatment.              Defendants
moved to dismiss plaintiff’s complaint for failure to state a
claim. See Doc. 13.
     On November 6, 2018, the magistrate judge issued a report and
recommendation which recommended granting the motion to dismiss.
The magistrate judge agreed with defendants’ argument that the
Muskingum County Sheriff’s Office is not a legal entity capable of
being sued, but construed the complaint as being against Muskingum
County. The magistrate judge then concluded that the complaint did
not allege facts sufficient to show that the alleged constitutional
violations were the result of a custom or policy of the county, and
recommended dismissal of the claims against the county without
prejudice.     The   magistrate   judge    further   concluded   that   the
complaint failed to allege a claim against defendant Suciu, as
there were no allegations indicating that he had knowledge of or
was personally involved in the alleged violations.        The magistrate
judge recommended that plaintiff’s claims against defendant Suciu
be dismissed without prejudice.           The magistrate judge further
recommended that plaintiff be afforded thirty days in which to file
an amended complaint.
     The report specifically advised the parties that objections to
the report and recommendation were due within fourteen days, and
that the failure to object to the report and recommendation “will
result in a waiver of the right to have the district judge review
the Report and Recommendation de novo, and also operates as a
waiver of the right to appeal the decision of the District Court
adopting the Report and Recommendation.” Doc. 17, p. 10. The time
period for filing objections to the report and recommendation has
expired, and no objections to the report and recommendation have
been filed.
     The court agrees with the report and recommendation (Doc. 17),
and it is hereby adopted.     The defendants’ motion to dismiss for
failure to state a claim (Doc. 13) is granted, and plaintiff’s
action as originally filed (see Doc. 8) is dismissed without
prejudice for failure to state a claim for which relief may be
granted.     Plaintiff has already filed an amended complaint, see
Doc. 18, and leave to file that amended complaint is granted.


Date: November 28, 2018              s/James L. Graham
                              James L. Graham
                              United States District Judge


                                    2
